Judgment, Supreme Court, New York County (Irving Lang, J.), convicting defendant after a nonjury trial, of attempted assault in the first degree and criminal possession of a weapon in the second degree and sentencing him to concurrent prison terms of 5 to 15 years and 2⅓ to 7 years, respectively, unanimously affirmed.
The defendant contends that the People failed to prove its case against him beyond a reasonable doubt since the People’s witnesses testified to different versions of the crime. Moreover, the defendant urges that the trial court imposed an excessively harsh sentence in view of his age and prior criminal record. We find, however, that the People proved its case beyond a reasonable doubt, and that the trial court did not abuse its sentencing discretion.
On October 20, 1986, the defendant, while running from a shootout, confronted a New York City police officer. The officer ordered the defendant to stop. The defendant subsequently pulled out a revolver and attempted to shoot the officer.
Four witnesses testified that the defendant fired gunshots at a New York City police officer with the intent of inflicting serious bodily harm. The defendant also testified that he fired the gun. Testimony at trial also showed that a bullet fired from the defendant’s revolver lodged in a concrete wall directly behind where the police officer engaged him. Accordingly, the jury’s verdict is rationally supported by the evidence. (People v Bleakley, 69 NY2d 490, 495.)
Moreover, the trial court imposed a sentence within the sentencing guidelines, and within its discretion. As such, we *435find no need to disturb the court’s judgment. (People v Fernandez, 121 AD2d 562.) Concur—Sullivan, J. P., Carro, Rosenberger, Ellerin and Smith, JJ.